Title: James Madison to Charles Johnston, 11 April 1826
From: Madison, James
To: Johnston, Charles


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                Apl. 11. 1826
                            
                        
                        I have recd. your letter of the 4th. & return the prospectus of your intended publication with my
                            subscription to it.
                        There is at present a more than ordinary desire of information concerning the Indian Tribes, and a just
                            anxiety to save, every interesting peculiarity in their physical, moral & social features from the oblivion,
                            threatened by the extinction or transformation which seems to await them. I may be permitted therefore to remark that your
                            personal narrative will be enhanced in value by every new light you may be able to furnish on the subject With friendly
                            respects 
                        
                            
                                J. M.
                            
                        
                    